Citation Nr: 1736839	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-23 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable rating for asbestosis with pleural plaques.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel



INTRODUCTION


The Veteran served on active duty from February 1961 to January 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  A Notice of Disagreement (NOD) was filed in November 2012.  A Statement of the Case (SOC) was issued in August 2013. A substantive appeal (VA Form-9) was filed in August 2013.  A Supplemental Statement of the Case (SSOC) was issued in April 2016.  
 
The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in November 2016.  The appeal is now before the Board for further appellate action.  

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of the hearing is of record. 

During the pre-hearing conference, the VJL informed the Veteran that the issue of entitlement to service connection for lumbar spine degenerative arthritis, claimed as a back injury, was not certified to the Board, but offered the Veteran an opportunity to testify regarding the lumbar spine condition.  The Veteran's representative declined the offer and informed the VLJ that the Veteran would not offer testimony regarding the lumbar spine condition due to further development that was needed to substantiate the claim.  Although cognizant that certification of an issue on appeal by the AOJ is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals, see 38 C.F.R. § 19.35 (2016), the Board observes that the AOJ has not yet been afforded the opportunity to proceed with any administrative action in response to the recent filing of the January 2017 VA Form-9, concerning the service connection claim for lumbar spine degenerative arthritis, claimed as back injury.  As such, the function of § 19.35 is to ensure that the Veteran is afforded full due process within the character of the VA claims process. See 38 C.F.R. § 3.103 (2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board)(citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015).  Given that the required certification has not been sent in regard to the VA Form-9 filed in January 2017, and in light of the outstanding hearing request, the Board declines to exercise its discretion to remand, but instead refers to the AOJ the issue of entitlement to service connection for lumbar spine degenerative arthritis, claimed as back injury, for appropriate action in accordance with the laws and regulations that govern the right to notice and a hearing before the Board.  Please note, in a June 2017 Statement in Support of the Claim, the Veteran indicated that he will be unavailable to appear for a hearing between July 2017 through late October 2017.

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's asbestosis with pleural plaques have been manifested by FVC (Forced Vital Capacity) of greater than 80 percent of predicted value, and/or DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) of greater than 80 percent of predicted value.

2.  There is no evidence of maximum exercise capacity equal to or less than 20 ml/kg/min of oxygen consumption, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, one or more episodes of acute respiratory failure, or the requirement for outpatient oxygen therapy.





CONCLUSION OF LAW

The criteria for an initial compensable rating for the Veteran's service-connected asbestosis with pleural plaques are not met. 38 U.S.C.A. §§ 1155, 5107             (West 2014); 38 C.F.R §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6833 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In November 2016, the Board remanded the case for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


II. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Pertinent regulations also provide that it is not necessary for all of the individual criteria to be present as set forth in the Rating Schedule, but that findings sufficient to identify the disability and level of impairment be considered.  38 C.F.R. § 4.21.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

DC 6833 provides the rating criteria for diffuse interstitial asbestosis. 38 C.F.R. § 4.97. Under the General Rating Formula for Interstitial Lung Disease, a 10 percent disability rating is warranted for FVC of 75 to 80 percent predicted, or DLCO (SB) of 66 to 80 percent predicted. FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56 to 65-percent predicted, warrants an evaluation of 30 percent. FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40-to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, warrants an evaluation of 60 percent. FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy, warrants an evaluation of 100 percent. 

In evaluating certain respiratory disorders, including the one at issue, pulmonary function tests (PFTs) are required, except in the following circumstances: (i) when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure or; (iv) when outpatient oxygen therapy is required. 38 C.F.R. § 4.96 (d)(1). 

Post-bronchodilator results are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why. See 38 C.F.R. § 4.96 (d)(4). In applying the rating criteria, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values should be used for rating purposes. 38 C.F.R. 
§ 4.96(d)(5). Accordingly, the better of the two results will be discussed below.

When there is a disparity between the results of different PFTs (FEV-1 (Forced Expiratory Volume in one second), FVC etc., so that the level of evaluation  would differ depending on which test result is used, the Board will use the test result that the examiner states most accurately reflects the level of disability. 38 C.F.R.                 § 4.96(d)(7). 

Turning to the evidence of record, a June 1998 private treatment note indicates that the Veteran was diagnosed with asbestosis. The examination report noted definite bilateral interstitial fibrosis in the mid and lower lung zones with irregular linear interstitial markings delineated.  There was no evidence of pleural plaque, calcified plaque, pleural thickening or hemidiaphragmatic plaque. The Veteran's physician noted that the Veteran had interstitial fibrosis at the lung bases which was typical of previous asbestosis exposure which indicated that the Veteran had asbestosis.

 The Veteran's 2004 and 2005 VA treatment records reflected reports of a persistent cough. In June 2004, the Veteran was treated for presumed bronchitis. The Veteran expressed concern about previous exposure to asbestos. A 2005 VA treatment note reflected that the Veteran's lungs were clear to auscultations.

In a May 2010 statement, the Veteran claimed that he had severe, painful coughing fits, interstitial pain, and shortness of breath.  An October 2010 VA treatment note documented the Veteran's complaints of right-sided chest pain which radiated from his upper right chest, up to the right side of his neck, and to his mid-neck for the preceding 5 days. The Veteran explained that he was quite active on the day of onset; he cleaned a shed and "put down a mezzanine." The Veteran also complained of chest tightness and shortness of breath.

A March 2013 PFT produced FVC post-bronchodilator results of 102 percent predicted.  The DLCO (SB) results were 114 percent predicted.   The administering examiner indicated that FVC results most accurately reflected the Veteran's level of disability. The Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy. The Veteran's respiratory condition did not result in cardiopulmonary complications such as cor pulmonale, right ventricular hypertrophy or pulmonary hypertension. The administering physician reviewed the June 1998 chest x-ray that revealed interstitial fibrosis at the Veteran's lung base that was typical of previous asbestos exposure, which indicated asbestosis, and a June 2004 CT scan that revealed multiple small benign,  (a few were calcified) posterior plaques in the Veteran's lungs. 

A December 2015 VA examination note documented the Veteran's history of asbestos exposure. The Veteran complained of occasional nonproductive cough, and denied shortness of breath, hemoptysis, and chest pain. The Veteran's lungs were clear to auscultation. The Veteran's laboratory testing and PFT results were normal. The examiner noted a sub-carinal lung nodule on a September 2015 CT image. A December 2015 chest x-ray revealed asbestos related pleural disease. The radiographic images showed bilateral calcified pleural plaquing consistent with asbestos related pleural disease. There was no evidence of a pleural mass lesion and pulmonary nodules. There were no significant residual diseases and the Veteran's lungs were clear.

A March 2016 PFT produced FVC post-bronchodilator results of 59 percent predicted and DLCO (SB) results of 102 percent predicted. The administering physician commented that there was moderate obstruction in the Veteran's airway with a significant improvement following inhaled bronchodilator, mild restriction and reduced diffusion.  The physician noted that the DLCO result most accurately reflected the Veteran's current pulmonary function.  The Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, or outpatient oxygen therapy. 

Recent VA treatment records indicated that the Veteran continued treatment for daily dry coughing. After the March 2016 PFT, the Veteran complained of burning pain on the right side of his chest, underneath his right breast, that slanted along his rib line and around the right side of his back. The Veteran reported shortness of breath, chest tightness, and a mild burning sensation in his airway after he inhaled prescribed Albuterol. The Veteran expressed concern with his reaction to taking Albuterol; specifically tightness in his chest, a burning sensation in his airways, and a low blood pressure reading. In an October 2016 statement, the Veteran admitted that he stopped taking Albuterol because his physician informed him of the side effects of the medication. The Veteran contended that his PFT was flawed. At the January 2017 hearing, the Veteran reiterated that he experienced tightness in his chest, shortness of breath, nonproductive cough, a burning sensation in his airway and hoarseness. 

Upon review of the evidence, the Board finds that the Veteran's asbestosis with pleural plaques warrants a noncompensable rating. The Board has considered the Veteran's treatment records and VA examination reports, and has not found any documentation, for VA rating purposes, of FVC or DLCO warranting a compensable evaluation. Notably, the March 2012 PFT reflected results of FVC of 102 percent predicted and DLCO of 114 percent predicted. The March 2016 PFT reflected results of FVC of 59 percent predicted and DLCO of 102 percent predicted. The March 2016 administering physician opined that the DLCO result most accurately reflected the Veteran's current pulmonary function.  Pursuant to DC 6833, the Veteran's FVC or DLCO was greater than 80 percent predicted, therefore, the Veteran's asbestosis with pleural plaques does not warrant a compensable disability rating. 

With regard to the March 2016 PFT that reflected a FVC of 59 percent predicted, 38 C.F.R. § 4.96(d)(7) provides that when there is a disparity between the results of different PFTs (FEV-1 (Forced Expiratory Volume in one second)), FVC etc., so that the level of evaluation would differ depending on which test result is used, the Board will use the test result that the examiner states most accurately reflects the level of disability. In this appeal, the March 2016 examiner deemed the DLCO result the most accurate reflection of the Veteran's pulmonary function; as such, the Board will use the March 2016 DLCO result for rating purposes. 

The 2012 and 2016 PFTs also indicated that the Veteran's respiratory condition did not result in cardiopulmonary complications such as cor pulmonale, right ventricular hypertrophy or pulmonary hypertension.

The Veteran is competent to provide evidence about his disability; for example, he is competent to describe his asbestos exposure and symptoms related to his asbestosis with pleural plaques diagnosis.  See Layno v. Brown, 6 Vet. App. 465.  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disability was provided by the VA examiners who interviewed and evaluated him during the relevant period.  The medical findings as provided in the examination reports directly address the criteria under which this disability is evaluated.  Treatment records also provide competent and credible evidence of the severity of the Veteran's asbestosis with pleural plaques.  Thus, the competent lay evidence is outweighed by the competent medical data that evaluate the true extent of the Veteran's disability.

The Board acknowledges that the Veteran's asbestosis with pleural plaques constitutes a disability; it is because of this diagnosis that the Veteran has been granted service-connection for the condition.  The Board cannot find, however, that the Veteran's symptoms indicate a compensable level of impairment, as application of the objective medical evidence results in a noncompensable rating. Since the March 2012 and March 2016 PFTs do not include FVC and/or DLCO results below 80 percent, the Veteran's asbestosis with pleural plaques condition have not met or approximated a compensable rating. 38 C.F.R. §§ 4.10, 4.31, 4.97, DC 6833.

Accordingly, the Veteran's claim for an initial increased rating is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R.  §§ 3.102, 4.3; Gilbert v. Derwinksi, 1 Vet. App. at 49.


ORDER

Entitlement to an initial compensable rating for asbestosis with pleural plaques is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


